DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5-8, filed April 27, 2021, with respect to the rejection(s) of claim(s) 1-9 under pre-AIA 35 U.S.C. § 102 as being anticipated over Ou (US9567795) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bates, US Patent 5918392.
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election of claims 1-19 in the reply filed on July 2, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 19 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 2, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates, US Patent 5918392.
Regarding claim 1, Bates teaches a fabric stretching system with corner braces comprising: a plurality of segments 10a and 10b that are connected end to end, wherein each two adjacent segments of the plurality of segments are connected by at least two connectors 12a and 12b, and at least one of the two connectors 12a and 12b are connected to the each two adjacent segments 10a and 10b by fasteners 26a, 26b and 32; the at least two connectors 12a and 12b comprise a first connector 12a and a second connector 12b, and an inserting direction of a fastener 32 on the first connector 26b is adapted to be perpendicular to a plane where the screen frame is located, and an inserting direction of a fastener 26a-b on the second connector 12a is adapted to be parallel to the plane where the screen frame is located.

    PNG
    media_image1.png
    321
    432
    media_image1.png
    Greyscale


Bates teaches only the second connector 12b secured to the segments using fasteners 26a-b and 32. Bates does not teach the first connector 12a secured to the segments using fasteners 26a-b and 32.
However, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to secure the first connector 12a to the frame segments using the fasteners 26a-b and 32 as taught by Bates to provide a means to more securely retain the frame segments and the first and second connectors together and avoid the segment and connectors for disassembling.
Regarding claim 2, Bates teaches the each two adjacent segments 12a and 12b are provided with receiving grooves 14 and 16 at a joint of the each two adjacent segments in a one to one manner.
Regarding claim 3, Bates teaches a depth direction of the receiving grooves is along a length direction of the segments.
Regarding claim 4, Bates teaches the first connector 26a and the second connector 26b each have a plurality of inserting portions which are extendable into the 
Regarding claim 5, Bates teaches the fasteners 32 pass through the side walls of the receiving grooves and the inserting portions to connect the first connector and the second connector to the segments.
Regarding claim 5, Bates teaches the first connector 12a has two inserting portions, which are respectively located at different sides of the first connector and respectively connected to different receiving grooves, and the second connector 12b has two inserting portions, which are respectively located at different sides of the second connector and respectively connected to different receiving grooves.
Regarding claim 7, Bates teaches the first connector 12a and the second connector 12b re arranged along a radial direction of the screen frame, and the first connector 12a is located outside of the second connector 12b.
Regarding claim 8, Bates teaches the first connector and the second connector are arranged along a diagonal line direction of the screen frame.
Regarding claim 9, Bates teaches at least two fasteners 32 connected on the second connector 12b, and an inserting direction of each fastener of the at least two fasteners is perpendicular to a segment corresponding to that fastener.



Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest a frame as specifically recited in claims 1, 2, and 4 and further including at least one inserting portion on one of the connectors additionally provided with a telescopic engaging member as recited in claim 10. Claims 11-19 contain allowable subject matter as they depend from claim 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631